Per Curiam,
As shown by the decree of October, 1898, referred to by the learned trial judge in his opinion, the issue theretofore formed by the pleadings was narrowed and restricted “ to the one question only of the liability of the firm, P¡ J. Forsyth & Company, to pay to the plaintiff, as executor of the will of J. S. Neel, deceased, royalty on entry coal.” After the entry of that decree by consent of the parties, further proceedings were had, substantially within the lines of the issue thus restricted, which resulted in'the findings and conclusions upon which the decree of September 16, 1899, for an account, etc., is based. By that decree it was adjudged:
“1. That the firm of P. J. Forsyth & Company is liable to pay to the plaintiff .... royalty on entry coal.
“ 2. That an account be taken and stated of the number of bushels of entry coal mined and taken under the lease of Jordan S. Neel to P. J. Forsyth & Company, to be computed by the number of bushels of coal in each yard of entry to be determined on the accounting.
“3. That the costs be paid by P. J. Forsyth & Company.”
In their specifications the learned counsel for appellant company allege error in sundry findings, conclusions, rulings, etc., of the learned trial judge, leading up to said decree. The questions involved were ably and exhaustively discussed by the learned counsel on both sides in their respective printed, as well as oral, arguments.
A careful review of the record and consideration thereof with reference to the several specifications has failed to convince us that there is any error therein that would justify either a re*234versal or modification of the decree. On the contrary, we are all satisfied that the learned judge’s findings of fact, conclusions of law and other rulings, including his construction of the lease, under which the controlling question in the case arises, are substantially correct. It is not our purpose, nor, in view of what has been said by the court below, do we think it necessary, to discuss any of the specifications of error.
The decree is affirmed on the opinion of the learned trial judge and the appeal is dismissed at appellant’s costs.